DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,867,559. 

Present Application
US Patent 10,867,559
1. A display device comprising: 

a plurality of scan lines; a plurality of data lines; 
a scan driver configured to transmit a plurality of scan signals to the plurality of scan lines; 

a data driver configured to transmit a plurality of data signals to the plurality of data lines; and 

a display portion having a plurality of pixels, each of which is respectively connected to a corresponding one of the scan lines and a corresponding one of the data lines, the display portion configured to display an image through the plurality of pixels according to the corresponding data signals, 

wherein each of the plurality of pixels comprises: an organic light emitting diode; 

a first transistor having a gate connected to a first node, and being connected between a first power source and an anode of the organic light emitting diode; 


a second transistor having a gate connected to a corresponding scan line and being configured to transmit the corresponding data signal to the first node; and 

a first capacitor connected to the first node, and configured to store a data voltage based on the data signal, and wherein the first power source is configured to apply one of a first voltage level and a second voltage level that is different from the first voltage level, and to be at the first voltage level entirely for an initialization period in which the gate of the first transistor is initialized based on the first voltage level of the first power source, 

wherein the scan driver is configured to apply scan signals alternating between a gate-off voltage level and a gate-on voltage level different from the gate-off voltage level to the plurality of scan lines at least two times during the initialization period.




a scan driver configured to transmit a plurality of scan signals to a plurality of scan lines; 

a data driver configured to transmit a plurality of data signals to a plurality of data lines; and 

a display portion having a plurality of pixels, each of which is respectively connected to one of the corresponding scan line and one of the corresponding data line, and is configured to display an image through the plurality of pixels that simultaneously emit light according to the corresponding data signals, 

wherein each of the plurality of pixels comprises: an organic light emitting diode; 

a first transistor having a gate connected to a first node, and being connected between a first power source and an anode of the organic light emitting diode; 


a second transistor having a gate connected to a corresponding scan line and being configured to transmit the corresponding data signal to the first node; and 

a first capacitor connected to the first node, and configured to store a data voltage based on the data signal, and wherein the first power source is configured to apply one of a first voltage level and a second voltage level that is higher than the first voltage level, and to be at the first voltage level entirely for an initialization period in which the gate of the first transistor is initialized based on the first voltage level of the first power source, 

wherein the scan driver is configured to simultaneously apply scan signals alternating between a gate-off voltage level and a gate-on voltage level lower than the gate-off voltage level to the plurality of scan lines at least two times during the initialization period.


2. The display device of claim 1, further comprising a second capacitor having a first electrode connected to a corresponding data line and a second electrode connected with a first end of the second transistor at a second node.
3. The display device of claim 2, wherein the first capacitor comprises a first electrode connected to an initialization power source and a second electrode connected to the first node. 

3. The display device of claim 2, wherein the first capacitor comprises a first electrode connected to an initialization power source and a second electrode connected to the first node. 

4. The display device of claim 3, wherein the first power source is configured to apply one of the first voltage level, the second voltage level that is different from the first voltage level, and 

a third voltage level that is different from the first voltage level and the second voltage level, and 

the initialization power source is configured to apply one of a fourth voltage level, and a fifth voltage level that is higher is different from the fourth voltage level. 

4. The display device of claim 3, wherein the first power source is configured to apply one of the first voltage level, the second voltage level that is higher than the first voltage level, and 

a third voltage level that is higher than the second voltage level, and 

the initialization power source is configured to apply one of a fourth voltage level, and a fifth voltage level that is higher than the fourth voltage level. 


5. The display device of claim 4, wherein the first power source applies the first voltage level for a 





6. The display device of claim 5, wherein when on-level scan signals are simultaneously applied to the plurality of scan lines for the initialization period, the initialization power source applies the fifth voltage level, and when off-level scan signals are simultaneously applied to the plurality of scan lines, the initialization power source applies the fourth voltage level. 

7. The display device of claim 6, further comprising a third transistor having a gate connected to the initialization power source, and being connected between the anode and the second node. 

7. The display device of claim 6, further comprising a third transistor having a gate connected to the initialization power source, and being connected between the anode and the second node. 

8. The display device of claim 6, wherein the display portion further comprises a common control line that is connected to the plurality of pixels, the scan driver is configured to transmit a common control signal to the common control line, and each of the plurality of pixels comprises a third transistor having a gate connected to the common control line and being connected between the anode and the second node. 

8. The display device of claim 6, wherein the display portion further comprises a common control line that is connected to the plurality of pixels, the scan driver is configured to transmit a common control signal to the common control line, and each of the plurality of pixels comprises a third transistor having a gate connected to the common control line and being connected between the anode and the second node. 

9. The display device of claim 8, wherein the scan driver is configured to apply an on-level common control signal of to the common control line during the initialization period. 

9. The display device of claim 8, wherein the scan driver is configured to apply an on-level common control signal of to the common control line during the initialization period. 

10. The display device of claim 1, further comprising: a plurality of light emission control lines; and a light emission control driver configured to transmit a plurality of light emission control signals to the plurality of light emission control lines, 

wherein each of the plurality of pixels is connected to a corresponding one of the light emission control lines, and the light emission control driver is configured to apply on-level light emission control signals to the plurality of light emission control signal lines. 

10. The display device of claim 1, further comprising a light emission control driver configured to transmit a plurality of light emission control signals to a plurality of light emission control lines, 


wherein each of the plurality of pixels is connected to a corresponding one of the light emission control lines, and the light emission control driver is configured to simultaneously apply on-level light emission control signals to the plurality of light emission control signal lines. 

    
11. The display device of claim 10, each pixel further comprising: a third transistor having a gate connected to the corresponding scan line, a first end connected to the first power source, and a second end connected to the first end of the first 





12. The display device of claim 11, wherein the first power source is configured to apply one of a first voltage level and a second voltage level that is higher than the first voltage level, and the second power source is configured to apply one of a third voltage level, a fourth voltage level that is higher than the third voltage level, and a fifth voltage level that is higher than the fourth voltage level. 

13. The display device of claim 12, wherein the first power source is configured to apply the first voltage level and the second power source is configured to apply the second voltage level during the initialization period, and the first power source is configured to apply the second voltage level and the second power source is configured to apply the third voltage level during a period in which the organic light emitting diode emits light. 

13. The display device of claim 12, wherein the first power source is configured to apply the first voltage level and the second power source is configured to apply the second voltage level during the initialization period, and the first power source is configured to apply the second voltage level and the second power source is configured to apply the third voltage level during a period in which the organic light emitting diode emits light. 
    
14. The display device of claim 13, wherein, for the initialization period, 

when the gate-on voltage level scan signals are applied to the plurality of scan lines, the light emission control driver applies off-level light emission control signals to the plurality of light emission control signal lines, and 

when the gate-on voltage level scan signals are applied to the plurality of scan lines, the light emission control driver is configured to apply gate-on voltage level light emission control signals to the plurality of light emission control signal lines. 

14. The display device of claim 13, wherein, for the initialization period, 

when the on-level scan signals are simultaneously applied to the plurality of scan lines, the light emission control driver simultaneously applies off-level light emission control signals to the plurality of light emission control signal lines, and 

when off-level scan signals are simultaneously applied to the plurality of scan lines, the light emission control driver is configured to simultaneously apply on-level light emission control signals to the plurality of light emission control signal lines. 





15. A display device comprising: 

a plurality of scan lines; a plurality of data lines; 



a data driver configured to transmit a plurality of data signals to the plurality of data lines; and 

a display portion having a plurality of pixels, each of which is respectively connected to a corresponding one of the scan lines and a corresponding one of the data lines, and is configured to display an image through the plurality of pixels according to the corresponding data signals, 

wherein each of the plurality of pixels comprises: an organic light emitting diode; 

a first transistor having a gate connected to a first node, and being connected between a first power source and an anode of the organic light emitting diode; 

a second transistor having a gate connected to a corresponding scan line and being configured to transmit the corresponding data signal to the first node; and 

a first capacitor connected to the first node, and configured to store a data voltage based on the data signal, and 

wherein the first power source is configured to apply one of a first voltage level and a second voltage level that is different from the first voltage level, and to be at the first voltage level entirely for an initialization period in which the gate of the first transistor is initialized based on the first voltage level of the first power source, 

wherein the second transistor is turned on and turned off at least two times during the initialization period. 







a data driver configured to transmit a plurality of data signals to a plurality of data lines; and 

a display portion having a plurality of pixels, each of which is respectively connected to one of the corresponding scan line and one of the corresponding data line, and is configured to display an image through the plurality of pixels that simultaneously emit light according to the corresponding data signals, 

wherein each of the plurality of pixels comprises: an organic light emitting diode; 

a first transistor having a gate connected to a first node, and being connected between a first power source and an anode of the organic light emitting diode; 

a second transistor having a gate connected to a corresponding scan line and being configured to transmit the corresponding data signal to the first node; and 

a first capacitor connected to the first node, and configured to store a data voltage based on the data signal, and 

wherein the first power source is configured to apply one of a first voltage level and a second voltage level that is higher than the first voltage level, and to be at the first voltage level entirely for an initialization period in which the gate of the first transistor is initialized based on the first voltage level of the first power source, 

wherein the scan driver is configured to simultaneously apply scan signals alternating between a gate-off voltage level and a gate-on voltage level lower than the gate-off voltage level to the plurality of scan lines at least two times during the initialization period.


2. The display device of claim 1, further comprising a second capacitor having a first electrode connected to a corresponding data line and a second electrode connected with a first end of the second transistor at a second node.




17. The display device of claim 15, further comprising: a light emission control driver configured to transmit a plurality of light emission 

18. The display device of claim 17, wherein the second transistor has a first end connected to the first node and a second end connected to the anode, the first capacitor has a first electrode connected to the first power source and a second electrode connected to the first node, and wherein the organic light emitting diode further comprises a cathode connected to a second power source.


15. A method of driving a display device having a plurality of pixels and a scan driver to transmit a plurality of scan signals to a plurality of scan lines that are respectively connected to the plurality of pixels, wherein each of the plurality of pixels includes an organic light emitting diode, a first transistor having a gate connected to a first node and being connected between a first power source and an anode of the organic light emitting diode, a second transistor having a gate connected to a corresponding scan line and being configured to transmit a data signal to a first node, and a first capacitor to store a data voltage based on to the data signal, the driving method comprising the steps of: initializing the gate of the first transistor; compensating a threshold voltage of the first transistor; transmitting a data voltage based on the data signal to the first node; and generating a driving signal to cause light to be emitted from the organic light emitting diode, wherein the first power source is configured to apply one of a first voltage level and a second voltage level that is higher than the first voltage level, and to be at the first voltage level entirely for an initialization period in which the gate of the first transistor is initialized based on the first voltage level of the first power source, wherein in the step of initializing the gate of the first transistor, the scan driver simultaneously applies scan signals alternating between a gate-off voltage level and a gate-on voltage level lower than the gate-off voltage level to the plurality of scan lines at least two times during the initialization period. 


16. The driving method of claim 15, wherein each of the plurality of pixels further comprises a second capacitor having a first electrode connected to a data line to which the data signal is applied and a second electrode connected to a first end of the second transistor and a second node, the first capacitor having a first electrode connected to an initialization power source and a second electrode connected to the first node, the first power source being configured to apply the first voltage level, the second voltage level that is higher than the first voltage level, and a third voltage level that is higher than the second voltage level, and the initialization power source being configured to apply one of a fourth voltage level, and a fifth voltage level that is higher than the fourth voltage level. 

    

17. The driving method of claim 16, wherein the step of initializing the gate of the first transistor further comprises a step during which the initialization power source applies the fifth voltage level when the on-level scan signals are simultaneously applied to the plurality of scan lines, and the initialization power source applies the fourth voltage level when off-level scan signals are simultaneously applied to the plurality of scan lines. 

    18. The driving method of claim 17, wherein the step of generating a driving signal to cause light to be emitted from the organic light emitting diode further comprises a step in which the first power source applies the third voltage level. 



Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-16 of the present application overlap and encompass the scope of claims 1-14 of 10,867,559, and vice-versa, as indicated in the table above.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1-16 of the present application to that of claims 1-14 of 10,867,559, or vice-versa, for the well-known purpose of having a greater scope of patent protection, 

Allowable Subject Matter
Subject to the Double Patenting rejection above, claims 1-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, Yoo (US 2012/0235973 A1, Published September 20, 2012) discloses a display device comprising: 
a plurality of scan lines; a plurality of data lines; a scan driver configured to transmit a plurality of scan signals to the plurality of scan lines (Yoo at Fig. 1, scan driving unit 110); 
a data driver configured to transmit a plurality of data signals to the plurality of data lines (Yoo at Fig. 1, data driving unit 120); and 
a display portion having a plurality of pixels, each of which is respectively connected to a corresponding one of the scan lines and a corresponding one of the data lines (Yoo at Fig. 1, pixel unit 130), 
the display portion configured to display an image through the plurality of pixels according to the corresponding data signals (Yoo at Fig. 1; ¶ [0084], [0113] discloses simultaneous emission type OLED display), 
wherein each of the plurality of pixels comprises: an organic light emitting diode (Yoo at Fig. 12, OLED); 

a second transistor having a gate connected to a corresponding scan line and being configured to transmit the corresponding data signal to the first node (Yoo at 12, first pixel transistor M1); and
a first capacitor connected to the first node, and configured to store a data voltage based on the data signal (Yoo at Fig. 12, capacitor C2), and 
wherein the first power source is configured to apply one of a first voltage level and a second voltage level that is different from the first voltage level, and to be at the first voltage level entirely for an initialization period in which the gate of the first transistor is initialized based on the first voltage level of the first power source, 
wherein the scan driver is configured to apply scan signals alternating between a gate-off voltage level and a gate-on voltage level different from the gate-off voltage level to the plurality of scan lines at least two times during the initialization period (Yoo at Figs. 12A-12D, Examiner regards the Init and Reset periods as analogous to PA1 in Fig. 3 of Applicant’s drawings).
However, none of the prior art found by the Examiner discloses the bolded and italicized portion of claim 1 indicated above.

As to claim 15, claim 15 is allowable for similar reasoning given above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/16/2021